Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on August 28, 2008,
between Paul Raines (“Executive”) and GameStop Corp. (the “Company”),
collectively referred to as the “Parties,” with an “Effective Date” of September
7, 2008.

1.    Executive’s Position/Duties. During the term of this Agreement, Executive
will be employed as the Chief Operating Officer of the Company, and shall have
all of the duties and responsibilities of that position. Executive shall be
considered a key employee of the Company and shall be entitled to all the
Company benefits afforded to key employees. Executive agrees to dedicate all of
his working time during normal working hours (other than during excused absences
such as for illness or vacation), skill and attention to the business of the
Company, agrees to remain loyal to the Company, and not to engage in any conduct
that creates a conflict of interest to, or damages the reputation of, the
Company. Executive shall abide by the Company’s Code of Ethics and Code of
Ethics for Senior Financial Officers, copies of which are attached hereto and
incorporated herein. Executive shall relocate from Mableton, Georgia to the area
of the Company’s executive offices in Grapevine, Texas as soon as reasonably
practicable.

2.         Term of Employment. The term of this Agreement shall be for a period
of three years commencing on the Effective Date. Executive’s employment under
this Agreement will commence on the Effective Date, and will continue for a
period of three years, unless terminated earlier in accordance with the
provisions of this Agreement. At the expiration (but not earlier termination) of
the term (including any renewal term), the term of this Agreement shall
automatically renew for an additional period of one year, unless either party
has given the other party written notice of non-renewal at least six months
prior to such expiration.

3.

Compensation.

a.         Base Salary. During the term of this Agreement, the Company shall
provide Executive with a base salary of no less than nine hundred thousand
dollars ($900,000.00) per year, as adjusted from time to time, to be paid in
accordance with the Company’s normal payroll policies (“Base Salary”).

b.         Bonuses/Distributions. (i) The Executive shall be entitled to a one
million dollar ($1,000,000) cash signing bonus (“Signing Bonus”) payable within
two weeks following the Effective Date. The Signing Bonus shall be considered
earned over the original three-year term of this Agreement. Accordingly, in the
event Executive’s employment with the Company is terminated prior to the third
anniversary of the Effective Date by the Company for Cause (as defined below) or
by Executive without Good Reason (as defined below), then Executive shall repay
the Company the unearned portion of the Signing Bonus (i.e. the prorated amount
of the Signing Bonus relating to the remainder of the original three-year term).
At any given time, the amount of the Signing Bonus Executive shall be entitled
to retain shall be equal to the amount of the Signing Bonus multiplied by a
fraction, the numerator of which is the aggregate number of days of employment
measured from the Effective Date during which Executive shall have rendered
services to the Company, and the denominator of which is 1,095.



(ii) In addition to the Signing Bonus, during the term of this Agreement, the
Company shall provide Executive with an annual bonus for each fiscal year of the
Company based on the formula and targets established for such fiscal year under
and in accordance with the Company’s Supplemental Compensation Plan as then in
effect (the “Bonus Plan”), a copy of the current version of which is attached
hereto and incorporated herein. Executive may receive additional bonuses at the
discretion of the Board of Directors of the Company (the “Board”). Executive’s
target annual bonus under the Bonus Plan shall be no less than 100% of Base
Salary, with up to an additional 25% of the target annual bonus if the
established target is exceeded by a certain percentage, as provided in the Bonus
Plan. The annual bonus for the Company’s fiscal year ending January 31, 2009
shall be prorated, based on the number of days employed during such fiscal year,
unless Executive shall have commenced employment with the Company prior to
September 7, 2008 (the commencement date of the Company’s National Store
Managers Conference).

c.         Benefits. Executive shall be entitled to all benefits, including, but
not limited to, insurance programs (including any individual or group life
insurance program the Company adopts), pension plans and other retirement
benefits, four weeks paid vacation per year (with a year for these purposes
being July 1 to June 30, and with said four-weeks being pro rated for any
partial year of employment during the term), sick leave, and expense accounts,
in each instance equal to the greater of the benefits afforded other management
personnel or the amount the Board determines. Benefits shall include relocation
benefits in accordance with Company policies, to reimburse Executive for his
costs in relocating to the Grapevine, Texas area, including legal fees, realtor
fees, moving costs, travel costs and other expenses reasonably related to the
sale of his residence in Mableton, Georgia and his location of and acquisition
of a residence in the Grapevine, Texas area. If necessary, the Company will pay
all reasonable costs and expenses for a temporary residence for Executive in the
Grapevine, Texas area for up to one year in connection with his relocation,
including, but not limited to, rent, homeowner’s or renter’s insurance and
utilities.

d.         Expenses. The Company shall reimburse Executive for reasonable
expenses incurred in the performance of his duties hereunder and in furtherance
of the business of the Company, in accordance with the policies and procedures
of the Company. The Company shall also reimburse Executive for his reasonable
legal expenses incurred in connection with the negotiation and execution of this
Agreement. All reimbursements under this paragraph shall be made promptly after
submission to the Company of evidence in reasonable detail of the incurrence of
such expenses.

e.         Restricted Stock. On the Effective Date, Executive will receive a
grant of 60,000 shares of Company common stock under and in accordance with the
Company’s Incentive Plan then in effect (the “Incentive Plan”), a copy of the
current version of which is attached hereto and incorporated herein, vesting in
equal annual installments on the first, second, and third anniversaries of the
Effective Date (subject to employment with the Company on each of such dates).
In addition, each year during the term of this Agreement, subject to approval
each year by the Compensation Committee of the Board, Executive shall receive as
part of the Company’s annual stock grant to its employees, at least 40,000
shares of Company common stock under and in accordance with the Incentive Plan,
vesting in equal annual installments on

2

the first, second, and third anniversaries of the date of grant (subject to
employment with the Company on each of such dates).

4.         Termination of Employment. Executive’s employment with the Company
may be terminated as follows:

a.         Death. In the event of Executive’s death, Executive’s employment will
be terminated immediately.

b.         Disability. In the event of Executive’s Disability, as defined below,
Executive’s employment will be terminated immediately. “Disability” shall mean a
written determination by a physician mutually agreeable to the Company and
Executive (or, in the event of Executive’s total physical or mental disability,
Executive’s legal representative) that Executive is physically or mentally
unable to perform his duties of Chief Operating Officer under this Agreement and
that such disability can reasonably be expected to continue for a period of six
consecutive months or for shorter periods aggregating 180 days in any 12-month
period.

c.         Termination by the Company for Cause. The Company shall be entitled
to terminate Executive’s employment at any time if it has “Cause,” which shall
mean any of the following: (i) conviction of, or plea of nolo contendere to, a
felony or any crime involving fraud or dishonesty; (ii) willful misconduct that
results in a material and demonstrable damage to the business or reputation of
the Company; (iii) breach by Executive of any of the covenants contained in
Sections 7, 9(c), 9(d) or 9(e) below; or (iv) willful refusal by Executive to
perform his obligations under this Agreement or the lawful direction of the
Board that is not the result of Executive’s death, Disability, physical
incapacity or Executive’s termination of the Agreement, and that is not
corrected within 30 days following written notice thereof to Executive by the
Company, such notice to state with specificity the nature of the willful
refusal.

d.         Without Cause. Either the Company or Executive may terminate
Executive’s employment at any time without cause upon written notice.

e.         Termination by Executive with Good Reason. Executive shall be
entitled to terminate his employment within 12 months after any of the following
events (each of which shall constitute “Good Reason”):

 

(i)

a “Change in Control” of the Company, as defined below;

 

(ii)

a reduction in Executive’s compensation or a material reduction in Executive’s
benefits;

 

(iii)

a material reduction in his responsibilities for the Company;

 

(iv)

other than the relocation to the Grapevine, Texas area, the Company requires
Executive to move to another location of the Company or any affiliate of the
Company and the distance between Executive’s former

3



residence and new job site is at least 50 miles greater than the distance
between Executive’s former residence and former job site; or

 

(v)

the Executive is no longer reporting to Richard Fontaine or Dan Dematteo,
unless the Executive instead is reporting directly to the Board or its Chairman.

“Change in Control” of the Company shall be deemed to have occurred if any of
the following occur:

 

(A)

any Person becomes the “beneficial owner” (as defined in Rule 13d-3 or otherwise
under the Securities Exchange Act of 1934, as amended (the “Act”)), directly or
indirectly (including as provided in Rule 13d-3(d)(1) of the Act), of greater
than 50% of the voting stock of the Company following any disposition,
transaction, transfer, or otherwise, including by judgment or decree or
otherwise, without the prior written consent of Executive. As used in this
Agreement, “Person” means an individual, a partnership, a corporation, an
association, a limited liability company, a joint stock company, a trust, a
joint venture, an unincorporated organization, a governmental entity (or any
department, agency, or political subdivision thereof), or any other entity or
any successor or assign to any of the foregoing, and in the case of this clause
(A), a “Person” shall not be deemed to include a Person (1) a majority of whose
board of directors immediately following such disposition, transaction, transfer
or otherwise is comprised of individuals constituting the Board immediately
prior to such disposition, transaction, transfer, or otherwise or (2) for which
a majority of the outstanding shares of such Person immediately following such
disposition, transaction, transfer, or otherwise are held by the stockholders of
the Company immediately prior to such disposition, transaction, transfer, or
otherwise;

 

(B)

individuals who constitute the Board on the date hereof (the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof. Any Person
becoming a member of the Board subsequent to such date whose election, or
nomination for election, is, at any time, approved by a vote of at least a
majority of the members comprising the Incumbent Board shall be considered as
though he were a member of the Incumbent Board;

 

(C)

the Company consummates a transaction, whether through a merger, asset sale,
reorganization, or otherwise, that results in (1) any Person, or Persons acting
as group for purposes of Section 13(d)(3) of the Act, holding at any time after
such transaction greater than 50% of the voting stock of the surviving entity,
determined by reference to the voting stock of the surviving entity, (2) the
sale, lease, or other transfer or disposition of all or substantially all of the
assets of the Company, in any such case, where the Company does not control the
buyer or surviving entity in such

4



transaction, or (3) the Board as of the date immediately before such
transaction, constituting less than a majority of the Board of Directors of the
combined entity; or

 

(iv)

the Incumbent Board determines that, following the date of this Agreement, a
Person who is neither a stockholder of the Company nor a member of the Incumbent
Board has obtained the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of the Company,
whether through the ownership of voting securities, by contract, or otherwise.

5.

Compensation and Benefits Upon Termination.

a.         If Executive’s employment is terminated by reason of death or
Disability, the Company shall pay Executive’s Base Salary, in accordance with
the payroll policies of the Company, through the date of Executive’s death or
Disability. In the event of Executive’s death, the payments will be made to
Executive’s beneficiaries or legal representatives.

b.         If Executive’s employment is terminated by Executive without Good
Reason or by the Company for Cause, the Company will pay to Executive all Base
Salary, at the rate then in effect, through the date of Executive’s termination
of employment.

c.         If, during the term of this Agreement, Executive terminates his
employment for Good Reason, or the Company terminates Executive’s employment
without Cause, the Company will pay to Executive all compensation under this
Agreement, at the rate then in effect, through the date of Executive’s
termination of employment, and the following paragraphs (i) through (vi) shall
apply:

 

(i)

Base Salary and Payment Schedule. The Company shall pay Executive an amount
equal to the greater of (A) Executive’s Base Salary otherwise payable through
the term of this Agreement, or (B) Executive’s Base Salary for one year. Such
payment shall be made to Executive in a lump sum of cash within 30 days
following the date of Executive’s termination of employment.

 

(ii)

Bonus. The Company shall pay Executive an amount equal to the average of the
Executive’s last three (or such lesser number if Executive has not received
three annual bonuses) gross annual bonuses multiplied by the greater of (A) one
or (B) the number of years (including any fraction thereof) otherwise remaining
through the term of this Agreement. Such payment shall be made to Executive in a
lump sum of cash within 30 days following the date of Executive’s termination of
employment.

 

(iii)

Medical Benefits. Upon Executive’s termination of employment, Executive will be
eligible to elect individual and dependent continuation group health and (if
applicable) dental coverage, as provided under Section 4980B(f) of the Internal
Revenue Code (“COBRA”), for the

5



maximum COBRA coverage period available, subject to all conditions (including
cancellation of coverage upon obtaining duplicate coverage or Medicare
entitlement). If Executive or one or more of Executive’s covered dependents
elects COBRA coverage, then the Company shall pay the cost of the COBRA coverage
(plus the two percent administrative charges) for the 18 month period following
the date of Executive’s termination of employment. Executive (or dependents, as
applicable) shall be responsible for paying the full cost of the COBRA
continuation coverage (including the two percent administrative charge) after
the expiration of eighteen months following the date of Executive’s termination
of employment.

 

(iv)

Vacation. Executive shall be entitled to a payment attributable to Base Salary
for unused vacation accrued. Such payment shall be made to Executive in a lump
sum of cash within 30 days following the date of Executive’s termination of
employment.

 

(v)

Section 280G Limitation. Notwithstanding anything to the contrary contained
herein, in the case of a termination of employment subject to the excise tax
under Section 280G of the Internal Revenue Code of 1986, as amended, or any
successor provision thereto, the maximum amount payable pursuant to this Section
5(c) shall be the maximum amount payable to Executive without triggering such
excise tax.

6.

Stock and Options.

Release of Stock Restrictions. The Company agrees that in the event of
Executive’s death or Disability, or upon the Company’s termination of
Executive’s employment without Cause or Executive’s termination of his
employment for Good Reason, all restrictions the Company has imposed with
respect to all shares of stock and all stock options issued to Executive during
his employment with the Company shall lapse and be of no further force or
effect. The Company further agrees that all shares of stock issued to Executive
have been or will be registered under the Securities Act of 1933, as amended
(the “Securities Act”). The Company further agrees to use all best efforts to
deliver to Executive as soon as is practicable, certificates registered in
Executive’s name evidencing all previously unvested shares, which stock
certificates shall contain no restrictive legend except for those the Securities
Act may require.

7.

Confidentiality/Settlement of Existing Rights.

a.         In order to induce Executive to enter into this Agreement, and in
order to enable Executive to provide services on behalf of the Company, during
the term of this Agreement, the Company will provide Executive with access to
certain trade secrets and confidential or proprietary information belonging to
the Company, which may include, but is not limited to, the identities, customs,
and preferences of the Company’s existing and prospective, customers, tenants or
vendors; the identities and skills of the Company’s employees; the Company’s
methods, procedures, analytical techniques, and models used in providing
products and services, and in pricing or estimating the cost of such products
and services; financial data, business and

6



marketing plans, projections, and strategies; customer, tenant and vendor lists
and data; training manuals, policy manuals, and quality control manuals;
software programs and information systems; and other information relating to the
development, marketing, and provision of the Company’s products, services, and
systems (i.e. “Confidential Information”). Executive acknowledges that this
Confidential Information constitutes valuable, special and unique property of
the Company.

b.         Executive agrees that, except as may be necessary in the ordinary
course of performing his duties under this Agreement, Executive shall not,
without prior express written consent of the Company (i) use such Confidential
Information for Executive’s own benefit or for the benefit of another, or (ii)
disclose, directly or indirectly, such Confidential Information to any Person
(except for authorized personnel of the Company) at any time prior or subsequent
to the termination or expiration of this Agreement.

c.         By this Agreement, the Company is providing Executive with rights
that Executive did not previously have. In exchange for the foregoing and the
additional terms in this Agreement, Executive agrees that all Confidential
Information Executive developed or received during employment with the Company
and all goodwill Executive developed with the Company's, customers, and other
business contacts during employment with the Company is the exclusive property
of the Company, and Executive will use the Confidential Information only for the
benefit of the Company. Executive expressly waives any claim that he should be
able to use customer goodwill, specialized Company training he received, or
Confidential Information that Executive developed or received while working for
the Company for the benefit of any competing Person.

8.         Return of Company Property. Executive acknowledges that all
memoranda, notes, correspondence, databases, discs, records, reports, manuals,
books, papers, letters, CD Roms, keys, passwords and access codes,
customer/vendor/supplier profile data, contracts, orders, lists, software
programs, information, records, and other documentation (whether in draft or
final form) relating to the Company's business, and all other documents
containing Confidential Information any representative of the Company furnishes
to Executive or Executive otherwise acquires or develops in connection with his
association with the Company (collectively, "Recipient Materials") shall at all
times be the property of the Company. Promptly after the termination of his
relationship with the Company, Executive promises to return to the Company any
Recipient Materials that are in his possession, custody or control, regardless
of whether such Materials are located in Executive’s office, automobile, or
home, or on Executive’s business or personal computers. Executive also shall
authorize and permit the Company to inspect all computer drives Executive uses
or maintains during his employment at the Company and, if necessary, to permit
the Company to delete any Recipient Materials contained on such drives.

9.         Protective Covenants. Executive agrees that the following covenants
are reasonable and necessary agreements for the protection of the business
interests covered in the fully enforceable, ancillary agreements set forth in
this Agreement:

a.         Definitions. “Competing Business” means any Person that provides
services or products that would compete with or displace any services or
products the Company sells or

7



develops for sale during the term of this Agreement, or engages in any other
activities so similar in nature to those of the Company that they would displace
business opportunities or customers of the Company.

b.         No Interference with Employee/Independent Contractor Relationships.
Executive agrees that, through the latter of (i) the expiration (but not earlier
termination) of the three-year term (or any one-year renewal term) of this
Agreement or (ii) one year after Executive’s employment with the Company ceases,
Executive will not, either directly or indirectly, participate in recruiting or
hiring away any employees or independent contractors of the Company, or
encourage or induce any agents, employees, independent contractors, or investors
of the Company to terminate their relationship with the Company, unless given
the prior written consent of the Board to do so.

c.         No Interference with Client/Customer Relationships. Executive agrees
that, through the latter of (i) the expiration (but not earlier termination) of
the three-year term (or any one-year renewal term) of this Agreement or (ii) one
year after Executive’s employment with the Company ceases, Executive will not
induce or attempt to induce any customer of the Company to diminish, curtail,
divert, or cancel its business relationship with the Company. The restrictions
set forth in this paragraph shall apply worldwide, which the parties stipulate
is a reasonable geographic area because of the scope of the Company’s operations
and Executive’s activities.

d.         No Unfair Competition. Executive agrees that, through the latter of
(i) the expiration (but not earlier termination) of the three-year term (or any
one-year renewal term) of this Agreement or (ii) one year after Executive’s
employment with the Company ceases, Executive will not participate in, work for
or assist a Competing Business in any capacity (as owner, employee, consultant,
contractor, officer, director, lender, investor, agent, or otherwise), unless
given the prior written consent of the Board to do so. The restrictions set
forth in this paragraph shall apply worldwide, which the parties stipulate is a
reasonable geographic area because of the scope of the Company’s operations and
Executive’s activities. This paragraph creates a narrowly-tailored advance
approval requirement in order to avoid unfair competition and irreparable harm
to the Company and is not intended to be a general restraint from engaging in a
lawful profession or a general covenant against competition, and is ancillary to
the Company’s agreement contained herein to employ Executive for a definite
term. Nothing herein will prohibit ownership of less than 5% of the publicly
traded capital stock of a corporation so long as this is not a controlling
interest, or ownership of mutual fund investments. Executive acknowledges and
agrees that this subsection e is reasonable and necessary to protect the trade
secrets, confidential information and goodwill of the Company.

e.         Remedies. In the event of breach or threatened breach by Executive of
any provision of Section 9 hereof, the Company shall be entitled to (i)
injunctive relief by temporary restraining order, temporary injunction, and/or
permanent injunction, (ii) recovery of all attorneys’ fees and costs the Company
incurs in obtaining such relief, and (iii) any other legal and equitable relief
to which the Company may be entitled, including, without limitation, all
monetary damages that the Company may incur as a result of said breach or
threatened breach, in each case without the necessity of posting any bond. The
Company may pursue any remedy available, including, but not limited to,
declaratory relief, concurrently or consecutively in any

8



order as to any breach or threatened breach, and the pursuit of one such remedy
at any time will not be deemed an election of remedies or waiver of the right to
pursue any other remedy.

f.         Early Resolution Conference. This Agreement is understood to be clear
and enforceable as written and is executed by both parties on that basis.
However, should Executive later challenge any provision as unclear,
unenforceable, or inapplicable to any competitive activity in which Executive
intends to engage, Executive will first notify the Company in writing and meet
with a Company representative and a neutral mediator (if the Company elects to
retain one at its expense) to discuss resolution of any disputes between the
parties. Executive will provide this notification at least 14 days before
Executive engages in any activity on behalf of a Competing Business or engages
in other activity that could foreseeably fall within a questioned restriction.
The failure to comply with this requirement shall waive Executive’s right to
challenge the reasonable scope, clarity, applicability, or enforceability of the
Agreement and its restrictions at a later time. If the parties participate in
early resolution conference on the terms described above, all rights of both
parties will be preserved, even if no agreement is reached in the conference.

10.       Merger or Acquisition Disposition and Assignment. In the event the
Company should consolidate, or merge into another entity, or transfer all or
substantially all of its assets or operations to another Person, or divide its
assets or operations among a number of entities, this Agreement shall continue
in full force and effect with regard to the surviving entity or entities and the
Company may assign this Agreement if necessary to achieve this purpose.
Executive’s obligations under this Agreement are personal in nature and
Executive may not assign this Agreement to another Person.

11.       Notices. All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be deemed to have been
delivered on the date personally delivered or on the date deposited in a
receptacle maintained by the United States Postal Service for such purpose,
postage prepaid, by certified mail, return receipt requested, or by express mail
or overnight courier, addressed to the address indicated under the signature
block for that party provided below. Either party may designate a different
address by providing written notice of a new address to the other party.

12.       Severability. If any provision contained in this Agreement is
determined to be void, illegal or unenforceable by a court of competent
jurisdiction, in whole or in part, then the other provisions contained herein
shall remain in full force and effect as if the provision that was determined to
be void, illegal, or unenforceable had not been contained herein. In making any
such determination, the determining court shall deem any such provision to be
modified so as to give it the maximum effect permitted by applicable law.

13.       Waiver, Construction and Modification. The waiver by any party hereto
of a breach of any provision of this Agreement shall not operate as a waiver of
any subsequent breach by any party. This Agreement may not be modified except by
written agreement of the parties hereto.

14.       Governing Law and Venue. It is the intention of the parties that the
laws of the State of Texas should govern the validity of this Agreement, the
construction of its terms, and the

9



interpretation of the rights and duties of the parties hereto without regard to
any contrary conflicts of laws principles. It is stipulated that Texas has a
compelling state interest in the subject matter of this Agreement, and that
Executive has or will have regular contact with Texas in the performance of this
Agreement. The agreed upon venue and personal jurisdiction for the parties on
any claims or disputes under this Agreement is Dallas County, Texas.

15.       Representation of Executive. Executive hereby represents and warrants
to the Company that Executive has not previously assumed any obligations that
would prevent him from engaging in full employment with the Company, or that
Executive could violate in the ordinary course of his duties for the Company.
Further, Executive hereby represents and warrants to the Company that Executive
has not previously assumed any obligations that are inconsistent with those
contained in this Agreement, and that he will not use, disclose, or otherwise
rely upon any confidential information or trade secrets derived from any
previous employment, if Executive has any, in the performance of his duties on
behalf of the Company. Further, Executive acknowledges that he has read this
Agreement, has had a reasonable opportunity to consider this Agreement and to
seek legal counsel, and after such review, Executive stipulates that his
promises in this Agreement are not greater than necessary for the protection of
the Company’s good will and other legitimate business interests and do not
create undue hardship for Executive.

16.       Complete Agreement. This Agreement contains the complete agreement
concerning the employment arrangement between Executive and the Company and any
of its subsidiaries or affiliates and will supersede all other agreements
between such parties as to such subject matter. The parties agree that neither
of them has made any representations concerning the subject matter of this
Agreement except such representations as are specifically set forth herein. The
parties agree that, except as this Agreement otherwise specifies, this Agreement
supersedes any other agreement that may now exist that may apply to Executive
regarding employment, compensation, bonus, severance or retention benefits, that
any such agreement is hereby terminated with respect to Executive and that none
of the Company nor any subsidiary or affiliate of the Company will have any
liability or obligation to Executive, his heirs, successors or beneficiaries
with respect to the existence or termination of any such agreement,
notwithstanding their terms.

17.       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Company, its successors, legal representatives and
assigns, and upon Executive, his heirs, executors, administrators and
representatives. It is specifically agreed that upon the occurrence of any of
the events specified in Section 10 above, the provisions of this Employment
Agreement shall be binding upon and inure to the benefit of and be assumed by
any surviving or resulting Person or any such Person to which such assets shall
be transferred.

18.       Captions. The Section and other headings used in this Agreement are
for the convenience of the parties only, are not substantive and shall not
affect the meaning or interpretation of any provision of this Agreement.

19.       Counterparts. This Agreement may be signed in counterparts, which
together shall constitute one and the same agreement.

10

IN WITNESS WHEREOF, the parties agree to each of the foregoing terms.

 

EXECUTIVE:

 

 

 

 

 

/s/ Paul Raines

 

Paul Raines

 

 

Address:

c/o GameStop Corp.

625 Westport Parkway

Grapevine, TX 76051

 

 

THE COMPANY:

 

 

 

GAMESTOP CORP.

 

 

 

 

 

By:

/s/ Daniel A. DeMatteo

 

Name:

Daniel A. DeMatteo

 

Title:

Vice Chairman and Chief Operating Officer

 

 

Address:

c/o GameStop Corp.

625 Westport Parkway

Grapevine, TX 76051

 

 

 

11

 